SHAFTER, J.-
This is an action to collect delinquent taxes. It appears that twelve hundred acres of public land were listed to the defendant'in 1863, at a valuation of five hundred *225dollars, as fixed by tbe assessor. On the 27th of October, 1863, the defendant paid the full amount of his taxes on that valuation, and took the collector’s receipt. It appears by the assessment-roll that the valuation of the lands was raised thereafter by the board of equalization to four thousand dollars, and the tax in controversy (sixty-seven dollars and twenty cents) was assessed upon the difference between the two valuations.
Public lands are not subject to taxation, and it follows that the act of 1864 could not have had the effect to cure the assessment.
Judgment reversed.
We concur: Sawyer, J.; Sanderson, C. J.; Rhodes, J.